Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/29/2022 has been entered. Claims 1-2 & 13-17 remain pending in the application. Claims 1, 14 & 16 were amended. Claims 3-12 & 18 were cancelled. Claims 16-17 remain withdrawn from consideration.

2.	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on 03/02/2022.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections
4.	The claim rejections under 35 U.S.C. 112(b), of claims 1-15 in the prior Office Action issued on 07/01/2022 are withdrawn per amendments of claims 1 & 14 and cancellation of claim 8.

5.	The claim rejections under AIA  35 U.S.C. 102(a)(1) as being anticipated by Wei et al. (CN 104372292 A) of claims 1-15 in the prior Office Action issued on 07/01/2022 are withdrawn per amendments of claim 1, cancellation of claims 3-12 and Applicant’s Arguments being persuasive.

Claim Objections
6.	Claim 14 is objected to because of the following informalities: claim 14 depends from cancelled claim 8.

Claim Rejections - 35 USC § 112
7.	Claims 1-2 & 13-15 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As regards to claim 1, line 12 recites “each side portion” wherein it is unclear whether each side portion is referencing the “two side portions” recited in line 8 or different side portions. For examination purposes, examiner is interpreting “each side portion” as “each of the two side portions”. To correct this problem, amend line 12 to recite “each of the two side portions”.
As regards to claim 1, line 16 recites “the side portion” wherein it is unclear whether the side portion is referencing the “two side portions” recited in line 8 or different side portions and if so, which one. For examination purposes, examiner is interpreting “the side portion” as “each of the two side portions”. To correct this problem, amend line 16 to recite “each of the two side portions”.
As regards to claim 1, line 25 recites “each connecting portion” wherein it is unclear whether each connecting portion is referencing the “at least two connecting portions” recited in line 3 or different connecting portions. For examination purposes, examiner is interpreting “each connecting portion” as “each of the at least two connecting portions”. To correct this problem, amend line 25 to recite “each of the at least two connecting portions”.
As regards to claim 1, lines 26-27 recite “each side portion” wherein it is unclear whether each side portion is referencing the “two side portions” recited in line 8 or different side portions. For examination purposes, examiner is interpreting “each side portion” as “each of the two side portions”. To correct this problem, amend lines 26-27 to recite “each of the two side portions”.
As regards to claim 2, line 3 recites “the connecting portion” wherein it is unclear whether which connecting portion of the “at least two connecting portions” recited in claim 1, line 3 is being referenced. For examination purposes, examiner is interpreting “the connecting portion” as “each of the at least two connecting portions”. To correct this problem, amend line 3 to recite “each of the at least two connecting portions”.
Claims 2 & 13-15 are rejected at least based on their dependency from claim 1.

Response to Arguments
8.	Applicant's arguments filed 09/29/2022 have been fully considered but are rendered moot because the arguments do not apply to any of the current rejections.
	
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423. The examiner can normally be reached M-TH 8:00 A.M. - 6:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jethro M. Pence/
Primary Examiner
Art Unit 1717